

Amendment to
Non-Competition, Non-Solicitation & Severance Benefit Agreement


This Amendment, dated this 25th day of March 2013, amends that certain
Non-Competition, Non-Solicitation & Severance Benefit Agreement (“Agreement”)
entered into on August 1, 2011 between Choice Hotels International, Inc.
(“Choice”), a Delaware corporation with principal offices at 10750 Columbia
Pike, Silver Spring, Maryland 20901, and David White (“Employee”).


NOW, THEREFORE, in consideration of the promises contained in this Agreement,
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree to the following terms:


1. Section 6 is amended by adding to the end thereof:
The Release Agreement must be irrevocably effective within sixty (60) days
following the Termination Date. Subject to the six (6) month delay referenced in
Section 9(f), the payments shall begin or be made on the sixtieth day following
the Termination Date.
2. Section 8(b) is amended by adding to the end thereof:
The Release Agreement must be irrevocably effective within sixty (60) days
following the Termination Date. Subject to the six (6) month delay referenced in
Section 9(f), the payments shall begin or be made on the sixtieth day following
the Termination Date.
3. Choice’s notification address in Section 10 of the Agreement shall be deleted
in its entirety and replaced with the following:
“Choice Hotels International, Inc.
One Choice Hotels Circle                
Rockville, Maryland 20850”


4. All other provisions of the Agreement not affected by this Amendment remain
in full force and effect.
IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
set forth above.
CHOICE HOTELS INTERNATIONAL, INC.
 
Employee
 
 
 
/s/ Patrick Cimerola
 
/s/ David L. White
Patrick Cimerola
 
David L. White







